Citation Nr: 0631808	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision which granted 
service connection for PTSD and assigned a 30 percent 
rating.  In June 2006, the RO increased the rating to 50 
percent.    


FINDING OF FACT

The veteran's PTSD has not been manifested by obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; and difficulty in adapting to 
stressful circumstances.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the 
notice required by the VCAA by letters dated in April 2003, 
January 2006, and June 2006.  The RO specifically informed 
the veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claim.  He was also notified of the type of evidence 
necessary to establish disability ratings and effective 
dates for the disabilities on appeal as outlined in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

All known available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains medical records and a VA examination report.  
Neither the veteran nor his representative has identified 
any additional pertinent evidence that could be obtained to 
substantiate his claim.  

The agency of original jurisdiction readjudicated the 
veteran's claim following the provision of the required 
notice and the completion of all indicated development of 
the record.  

Analysis

The veteran has been assigned a 50 percent rating effective 
from the date of his claim.  In an appeal of an initial 
rating, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board will thus consider entitlement to "staged 
ratings" in this case.

Disability evaluations are determined by the application of 
a schedule of ratings, which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Each disability must be 
viewed in relation to its history, with an emphasis on the 
limitation of activity imposed by the disabling condition.  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a rating solely 
on the basis of social impairment. See 38 C.F.R. § 4.126.  
Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19.

A 50 percent rating is warranted for PTSD which is 
productive of occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention 
of only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by 
words or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126.

A letter from the veteran's wife received in October 2002 
described the veteran's exaggerated startle response, not 
attending family functions, not going to church unless there 
was something special, not going to public places as the 
veteran believed people were deliberately trying to make him 
mad, and his difficulty in expressing emotions.  

An October 2002 VA clinical record described the veteran as 
depressed, anxious, unspontaneous, very soft spoken, 
restlessly twirling his spectacles but without evidence of 
psychosis.  The veteran admitted to one suicide attempt but 
stated he had not thought about it for a long time.  

In another VA record dated the same day, the veteran 
reported nightmares about Vietnam two to three times a week, 
which awaken him and after which he was unable to go back to 
sleep.  He also stated that he stopped attending church 
about one year ago due to increased nervousness around 
people.  He could not tolerate a large group of people 
though he does better with people he knows.  He talked to 
very few people, if any, about his service in Vietnam.  He 
indicated intrusive daily thoughts that he tried to control 
through increased activity, which had not been effective.  
He also indicated increased irritability, an exaggerated 
startle response, and staying in when he expected loud 
noises may occur.  He avoided anything reminding him of 
Vietnam and he had recently been in touch with friends he 
served with in Vietnam and this triggered more dreams and 
distressing thoughts of Vietnam.  The veteran admitted to a 
single suicide attempt in 1974 after a divorce and the death 
of his grandmother.  

A November 2002 VA clinical record noted that the veteran 
presented casually dressed and groomed, and oriented.  He 
had clear speech with soft volume and normal rate.  His 
motor activity was somewhat low, and memory and 
concentration were grossly unimpaired.  He denied suicidal 
and homicidal ideation, his thought content was relevant, 
thought process was logical and goal-directed, mood was 
subdued, affect was anxious, and insight and judgment were 
estimated to be intact.  He did not appear to be deeply 
depressed, psychotic, suicidal, assaultive, or out of 
emotional control.  

In a December 2002 letter, the veteran's VA social worker 
noted the veteran's chief complaints as:  persistent 
nightmares, intrusive memories, flashbacks about Vietnam, 
poor sleep, disturbances by sudden noise, inability to get 
along with people, inability to trust people (including his 
wife), and feeling as if he did not fit in with people.  The 
writer further indicated that the veteran often felt 
depressed, anxious, and on edge.  The veteran stated that he 
avoided people and anything reminding him of Vietnam.  He 
also admitted to problems with anger and acknowledged the 
problems it caused him in the past.  The writer noted that 
the effects of the veteran's experiences have resulted in 
detachment, estrangement, alienation, depression, anxiety, 
insomnia, guilt, restriction of range of affect, and severe 
limitation of his social and occupational functioning.  

A February 2003 VA clinical record noted that the veteran 
was casually dressed, groomed and in no acute distress.  He 
was awake, alert, and oriented; no hyper/hypomotor activity 
was observed.  Additionally, he had clear speech at a   
normal rate and volume.  It was also noted that memory and 
concentration were grossly unimpaired.  The veteran denied 
suicidal/homicidal ideation.  His thought content was 
relevant, thought process was logical and goal-directed, 
mood was anxious, affect was restricted, and insight and 
judgment were intact.  He did not appear to be deeply 
depressed, psychotic, suicidal, assaultive, or out of 
emotional control.  

VA afforded the veteran an examination in June 2003 for 
which the veteran presented as a clean individual with 
pressed clothing.  He demonstrated a constricted affect and 
anxious mood.  While he had difficulty articulating, his 
thought processes were logical and goal directed.  The 
veteran admitted to some auditory perceptional distortion 
but did not have any gross psychosis.  He did not have any 
delusional content, was calm, and not in any significant 
distress.  He indicated feeling worthless and depressed.  
The examiner observed that the veteran did not offer 
spontaneous conversation.  The veteran's short-term memory 
and remote memory were both intact.  He was also well-
oriented and had no current suicidal or homicidal ideations.  

The examiner further noted that the veteran had intrusive 
memories several times a week, nightmares once or twice a 
week about Vietnam, and an infrequent sense of smelling 
death at times during his flashbacks.  When reminded of 
Vietnam, he got nervous and avoided thinking about it by 
doing other things (gardening).  In the past, he used 
alcohol to avoid thoughts and feelings.  He tried to stay 
away from people and had stopped going to church (but did 
attend family gatherings).  Although he was less interested 
in activities, he still enjoyed fishing.  He felt cut off 
from people, estranged, emotionally restricted most of the 
time, and had a sense of a foreshortened future.  He had 
nightly sleep impairment and could not get back to sleep if 
he awoke.  He admitted to a quick temper, for which he 
stayed home to avoid any problems.  He had a history of 
problems associated with alcohol.  On a couple of occasions 
when he got mad at his son, he grabbed him.  However, he 
attempted to suppress his anger by driving off in his car.  
He reported having a difficult time with concentrating and 
stated that he "goes off" when he is trying to concentrate.  
The veteran also indicated being hypervigilant most of the 
time and picking a certain seat if he was in a public place.  
He related avoiding fireworks.  A GAF score of 60 was 
assigned.  The examiner concluded that the veteran 
experienced a moderate level of PTSD symptoms with 
associated dysphoria.  He was socially isolated and socially 
avoidant due to his past history of violence and alcohol 
use.  He withdrew to limit his exposure to problematic 
situations in which he may not have been able to cope.  

A September 2003 letter from the veteran's VA social worker 
noted the veteran's continued complaints of persistent 
nightmares and intrusive memories related to Vietnam.  His 
longstanding pattern of avoiding situations and activities 
that trigger recollections of combat-related trauma remained 
unchanged.  The writer indicated that the veteran was 
chronically depressed, had a restricted range of affect, 
felt detached and estranged from others, and derived very 
little satisfaction from activities he previously enjoyed.  
These symptoms increased in frequency and the veteran's wife 
called the writer to express concern over the veteran's 
sleeping problems, his yelling in his sleep, and pacing the 
floor when he was unable to sleep.  She indicated to the 
writer that the veteran avoided reading the newspaper or 
watching news reports of the war in Iraq as they made him 
nervous.  The veteran's wife further indicated that the 
veteran showed no affection, kept the same "bland" 
expression, and seemed detached from her and others.  She 
also stated that the veteran would not attend social 
functions due to his discomfort when around others.  

A January 2004 letter from the veteran's VA social worker 
noted an increase in depression, irritability, anxiety, and 
diminished frustration tolerance.  The veteran also 
indicated that his temper had been getting the best of him 
for which he felt remorse.  He indicated being increasingly 
withdrawn from his family and preferring to be alone.  While 
he stated that he went to the fishing creek to get away, he 
had diminished interest in fishing as he derived very little 
pleasure from it.  He also complained of an inability to 
concentrate and of forgetfulness.  The veteran also 
complained of increased flashbacks and bothersome memories 
about Vietnam combat and casualties.  Additionally, he had 
frequent nightmares, slept poorly, and felt fatigued during 
the day.  

An August 2005 VA clinical record noted that the veteran 
denied having nightmares or intrusive thoughts in the last 
month.  However, he admitted to being constantly on guard, 
watchful, easily startled and to feeling numb or detached 
from others, activities, and surroundings.

A January 2006 VA clinical record noted that the veteran was 
finding it more difficult to be around people and to be away 
from home.  

A February 2006 VA examination report noted that the claims 
folder was reviewed in conjunction with the report.  The 
report indicated that the veteran's depressed mood and 
chronic PTSD symptoms contributed to social withdrawal, an 
inability to be employed, and life dissatisfaction.  His 
symptoms included daily depressed mood, feeling useless, 
anhedonia, sleep impairment, decreased concentration, and 
thoughts of running away.  His PTSD symptoms also included 
recurrent and intrusive distressing recollections of the 
event, including images, thoughts, or perceptions; recurrent 
distressing dreams of the event; acting or feeling as if the 
traumatic event were recurring; and psychological reactivity 
on exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event.  The veteran 
indicated putting forth effort to avoid activities, places, 
or people that aroused recollections of the trauma.  He also 
indicated marked diminished interest or participation in 
significant activities, feeling of detachment or 
estrangement from others, and a restricted range of affect.  
The veteran also reported difficulty falling asleep or 
staying asleep, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  The frequency of re-experiencing symptoms 
varied depending on symptoms (i.e., intermittent nightmares, 
almost daily thought or memories and occasional flashbacks 
of moderate severity).  Frequency of avoidance and numbing 
symptoms was daily but many symptoms were due to depression 
and disinterest.  The severity of these symptoms was judged 
to be moderate.  Additionally, the frequency of hyperarousal 
symptoms varied depending on the situation and was also 
judged to be of moderate severity.  

The examiner described the veteran as clean, neatly groomed, 
appropriately dressed, and lethargic.  The veteran's speech 
was clear and coherent, and his attitude toward the examiner 
was indifferent.  His affect was constricted, his mood was 
agitated and depressed, he had attention disturbances 
(easily distracted), he was unable to do the serial 7's, and 
he was unable to spell a word forwards and backwards.  The 
examiner commented that the veteran refused to try to 
perform the aforementioned exercises, rather he stated that 
he could not do them.  The examiner further speculated 
whether the veteran's inattention was due to apathy or 
secondary to a mental disorder or the effect of 
polypharmacy.  The veteran was oriented to person, time, and 
place.  He was goal directed and relevant, and his thought 
content was unremarkable.  He had no delusions, he 
understood the outcome of behavior (judgment), he had 
average intelligence, and he understood that he had a 
problem (insight).  The veteran indicated moderate sleep 
impairment which interfered with his daily activities and he 
was tired during the day.  He did not demonstrate 
inappropriate behavior.  While he was unable to interpret 
proverbs appropriately, he demonstrated an ability to 
abstract.  He did not have obsessive/ritualistic behavior or 
panic attacks.  He had good impulse control with no episodes 
of violence.  He also had no suicidal or homicidal thoughts, 
had an ability to maintain minimum personal hygiene, and had 
no problem with activities of daily living.  While his 
recent memory was mildly impaired, his remote and immediate 
memory were both normal.  

The examiner further noted that the veteran was not engaged 
with his family, was preoccupied with his medical 
conditions, and had withdrawn from social outlets except for 
Vet Center visits.  The examiner noted that while the 
veteran's PTSD would not have precluded him from employment, 
he would have had difficulties in frustration tolerance and 
detachment from others.  He had mild or transient decreased 
efficiency during periods of stress, moderate decreased 
productivity frequently, and moderate decreased reliability 
frequently, mild or transient inability to perform work 
tasks only during periods of stress, and moderate impairment 
with work, family, and other relationships frequently.  

The examiner noted that the veteran's depressed mood was 
also secondary to adjustment to medical issues.  It was 
determined that the veteran had a mild degree of severity of 
PTSD symptoms based on psychometric data.  A GAF score of 50 
was assigned.  The examiner indicated a GAF score of 60 
would have been appropriate, if only the veteran's PTSD was 
considered.  

A February 2006 letter from the veteran's VA clinical 
coordinator noted that the veteran continued to experience 
severe symptoms of PTSD and recurrent depressive episodes.  
His psychological disorders resulted in severe impairment in 
his family, social, and occupational functioning.  
Psychological counseling and psychopharmacological 
intervention had provided him with only marginal relief.  It 
was also noted that neither of the treatments restored the 
veteran to the level of functioning he had prior to Vietnam.  
A March 2006 VA medical record noted that the veteran was 
negative for delirium, marked psychotic symptoms, severe 
depression, suicidal ideation, and potential for violence.  

The evidence of record reflects that the veteran's GAF 
scores attributed to his PTSD have consistently been 60.  
Under DSM-IV, a GAF score between 51 and 60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  See 38 
C.F.R. § 4.130.

The evidence of record reflects that the veteran's PTSD is 
not productive of occupational and social impairment with 
deficiencies in most areas to warrant a 70 percent 
evaluation.  While the veteran admitted to a suicide attempt 
in 1974 after some family problems, he has consistently 
denied suicidal and homicidal ideation since that time.  He 
has demonstrated a restricted range of affect, detachment 
from people, and loss of interest in activities.  Although 
he has been shown to be depressed, the February 2006 VA 
examiner attributed this to adjustment to medical issues.  
Additionally, the veteran has not been shown to have 
obsessional rituals which interfere with routine activities; 
or to have intermittently illogical, obscure, or irrelevant 
speech; or to experience near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; or impaired impulse control; or spatial 
disorientation; or neglect of personal appearance and 
hygiene; or difficulty in adapting to stressful 
circumstances.  In fact, he has demonstrated adequate 
attention to personal appearance and hygiene, unimpaired 
memory and concentration, relevant thought content, logical 
and goal-directed thought process, intact insight and 
judgment. 

The evidence as a whole demonstrates occupational and social 
impairment with reduced reliability and productivity which 
more nearly approximates the criteria for a 50 percent, 
rather than a 70 percent, rating under DC 9411. 
 
The Board further finds that, since the effective date of 
service connection, there have been no distinct periods of 
time during which the veteran's PTSD was more than 50 
percent disabling.  Accordingly, a "staged" rating is not 
warranted.  Fenderson, supra.

Finally, the veteran has not been hospitalized for his 
disability, nor are there any other special factors that 
would warrant consideration of an extraschedular rating.  38 
C.F.R. § 3.321 (b)(1).

The preponderance of the evidence is against the claim for 
an increased rating, there is no doubt to be resolved, and 
an initial rating greater than 50 percent is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
	

ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  




____________________________________________
RONALD SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


